NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 21a0525n.06

                                          Case No. 21-3477

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                      FILED
                                                                                Nov 17, 2021
UNITED STATES OF AMERICA,                             )                     DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellee,                            )
                                                      )       ON APPEAL FROM THE UNITED
v.                                                    )       STATES DISTRICT COURT FOR
                                                      )       THE NORTHERN DISTRICT OF
CHRISTIAN JOE VILLASENOR,                             )       OHIO
                                                      )
       Defendant-Appellant.                           )
                                                      )


       Before: BOGGS, THAPAR, and BUSH, Circuit Judges.

       THAPAR, Circuit Judge. A federal district court sentenced Christian Joe Villasenor to 112

months in prison after he pled guilty to conspiracy to possess and distribute crystal meth. Nearly

four years later, he moved unsuccessfully for compassionate release. He argued that he should be

released so he could avoid contracting COVID-19 that would be serious, as he has asthma, and so

he could provide full-time care to his dependent mother.

       On appeal, he argues that both extraordinary and compelling reasons and the sentencing

factors outlined in 18 U.S.C. § 3553(a) justify his release. See 18 U.S.C. § 3582(c)(1)(A); United

States v. Elias, 984 F.3d 516, 518–19 (6th Cir. 2021). But in a well-reasoned opinion, the district

court correctly held that Villasenor failed to show that either factor justified release.

       First, the district court found that no extraordinary and compelling reasons supported

release. Villasenor failed to present any medical evidence that he suffered from asthma. Indeed,
Case No. 21-3477, United States v. Villasenor


he had previously said he was in good health and did not need to take any medication. He also

refused to be vaccinated. And the district court determined that his mother’s caregiving needs

were not extraordinary. So there were no extraordinary and compelling reasons warranting release.

         Second, the district court found that the § 3553(a) factors weighed against releasing

Villasenor. He committed a serious offense, had an extensive criminal history (involving violence,

firearms, and drugs), and would benefit from completing the Bureau of Prison’s drug-treatment

program for his addiction.

         But Villasenor argues the district court abused its discretion by denying his motion. See

United States v. Jones, 980 F.3d 1098, 1112 (6th Cir. 2020). First, he contends that the district

court erred by hinging its extraordinary-and-compelling analysis on the Sentencing Commission’s

policy statement outlined in U.S.S.G. § 1B1.13. But it was free to do just that, though it was not

bound to. See United States v. Tomes, 990 F.3d 500, 503 n.1 (6th Cir. 2021). District courts have

wide latitude to define “extraordinary and compelling” on their own accord. Id. That includes

looking to § 1B1.13—and no further—when they see fit. Id.

         In any event, the district court did not rely exclusively on § 1B1.13. Rather, it agreed with

a prior case that held § 1B1.13—which suggests the incapacitation of a spouse can justify

release—is categorically different from cases involving a parent. R. 226, Pg. ID 1255 (citing

United States v. Ingram, No. 2:14-cr-40, 2019 WL 3162305 (S.D. Ohio June 16, 2019)).1 The

court went on to say that because many prisoners have aging and sick parents, Villasenor’s

mother’s needs were not extraordinary. That conclusion stands apart from § 1B1.13 and was not

an abuse of discretion.


1
  Villasenor suggests that the district court relied on outdated caselaw because Ingram was decided before we clarified
that a district court is not bound by § 1B1.13 when an inmate brings a compassionate-release motion. See Elias, 984
F.3d at 519–20. But the district court did not rely on Ingram for that proposition and correctly noted that it was not
bound by § 1B1.13.

                                                        -2-
Case No. 21-3477, United States v. Villasenor


       Villasenor also argues that the district court failed to consider his current situation when it

weighed the § 3553(a) factors. As mentioned, the district court’s first order suggested Villasenor

would benefit from completing the BOP’s drug-treatment program. So Villasenor filed a motion

for reconsideration stating that he was close to completing the program. The district court denied

this motion, and Villasenor contends that this was inconsistent with the district court’s reasoning

in its first order. The problem: The district court’s analysis was not based solely on him finishing

the drug-treatment program. It also considered the seriousness of his offense and his extensive

criminal history. And both remain unchanged by Villasenor’s near-completion of the program.

Thus, we disagree that the district court failed to account for his situation when it weighed the

§ 3553(a) factors.

                                         *       *       *

       Because the district court did not abuse its discretion in denying Villasenor’s motion for

compassionate release or his motion for reconsideration, we affirm.




                                                -3-